            Case 1:19-cv-01527-AWI-SAB Document 15 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     KIMBERLY JORDAN,                                     Case No. 1:19-cv-01527-AWI-SAB
11
                    Plaintiff,                            ORDER SETTING SETTLEMENT
12                                                        CONFERENCE
             v.
13                                                        (ECF No. 14)
     FCA US LLC,
14
                    Defendant.
15

16          On October 9, 2020, the District Judge assigned to this action vacated the trial date in this

17 matter and ordered the parties to contact the undersigned to arrange a settlement conference.

18 (ECF No. 14.)

19          Accordingly, pursuant to the parties’ request, IT IS HEREBY ORDERED that a

20 settlement conference is set for November 17, 2020, at 1:30 p.m. in Courtroom 8 before United

21 States Magistrate Judge Barbara A. McAuliffe, who will issue a subsequent order setting forth

22 her requirements prior to the scheduled settlement conference, including any information

23 pertaining to appearing via videoconference due to the COVID-19 public health emergency.

24
     IT IS SO ORDERED.
25

26 Dated:     October 26, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
